Title: Charles J. Ingersoll to Thomas Jefferson, 4 July 1818
From: Ingersoll, Charles Jared
To: Jefferson, Thomas


          
            Sir
            Philadelphia
4. July 1818
          
          Mr Wilcocks, the American Consul at Canton in China, has sent me, by a late arrival from that country, a Chronological View, and Dialogues, with English translations, as specimens to of Chinese Literature, or rather, of English advancement in it, which he desires me to present to you in his name—
          I avail myself of this occasion to renew the assurances of respectful consideration with which I remain, Sir,
          
            Your most obedient servant
            C. J. Ingersoll
          
        